EXHIBIT 10.32
*Certain portions of this exhibit have been omitted pursuant to a request for
confidential
treatment which has been filed separately with the SEC.



LICENSE AND SUPPLY AGREEMENT


This License and Supply Agreement (“Agreement”) is entered into this 9th day of
November, 2012 (“Effective Date”) by and between Cumberland Pharmaceuticals
Inc., a Tennessee corporation having its principal place of business at 2525
West End Ave., Suite 950, Nashville, Tennessee 37023 (“Cumberland”), Paddock
Laboratories, LLC, a Delaware limited liability company having its principal
place of business at 3940 Quebec Avenue N, Minneapolis, Minnesota 55427
(“Paddock”) and Perrigo Company, a Michigan corporation having its principal
place of business at 515 Eastern Avenue, Allergan, Michigan 49010 (“Perrigo”).
Each of Cumberland, Paddock and Perrigo may be referred to herein individually
as a “Party” and collectively as the “Parties”, and each of Perrigo and Paddock
may be referred to herein as a “Defendant” and together as the “Defendants”.


RECITALS


WHEREAS, Cumberland sells an N-acetylcysteine product in an amount of 6gm/30ml
(200mg/ml) and in an intravenous injectable dosage form, free of EDTA (edetate
disodium), pursuant to supplemental New Drug Application 21-539 (the “Acetadote®
EDTA-Free NDA”) under the trademark Acetadote® (or any replacement trademark)
(the “Acetadote® EDTA-Free Product”), and Cumberland previously sold an
N-acetylcysteine product in an amount of 6gm/30ml (200mg/ml) and in an
intravenous injectable dosage form containing EDTA under the trademark
Acetadote® (the “Acetadote® EDTA Product”), which Acetadote® EDTA Product
Cumberland has withdrawn from the market due to safety concerns and which
Cumberland has delisted from the U.S. Food and Drug Administration’s Orange
Book;
WHEREAS, Cumberland owns the following U.S. Patent relating to the Acetadote®
products: 8,148,356 (the “’356 Patent”);


WHEREAS, Paddock filed with the FDA (as defined below) ANDA (as defined below)
[***] (the “Paddock ANDA”) requesting approval from the FDA to market a generic
product containing N-acetylcysteine as its active ingredient in an amount of
6gm/30ml (200mg/ml) and in an intravenous injectable dosage form [***];


WHEREAS, Perrigo, the parent company of Paddock, filed with the FDA ANDA [***]
(the “Perrigo ANDA”) requesting approval from the FDA to market a generic
product containing N-acetylcysteine in an amount of 6gm/30ml (200mg/ml) and in
an intravenous injectable dosage form as its active ingredient ; [***]


WHEREAS, Cumberland filed Civil Action No. 12-CV-00619 (LPS) in the United
States District Court for the District of Delaware (the “First Action”), in
which Cumberland alleges that Defendants, by filing of the Paddock ANDA,
infringed the ’356 Patent as specified therein;


WHEREAS, Cumberland filed Civil Action No. 12-CV-06327 in the United States
District Court for the Northern District of Illinois Eastern Division, in which
Cumberland alleges




--------------------------------------------------------------------------------




that Perrigo, by filing of the Perrigo ANDA, infringed the ’356 Patent as
specified therein (the “Second Action”, and with the First Action, the
“Actions”); and


WHEREAS, Cumberland and Defendants have settled the Actions pursuant to the
terms of the Settlement Agreement (the “Settlement Agreement”) between the
Parties, dated as of the date hereof, and pursuant to the Settlement Agreement
have agreed to enter into this Agreement, pursuant to which Cumberland will
agree to supply Perrigo, [***], with an authorized generic version of the
Acetadote® [***] Product and license Perrigo to sell such authorized generic
versions, in each case on the terms and conditions contained herein.


NOW, THEREFORE, in consideration of the foregoing premises and the covenants
exchanged herein and other good and valuable consideration, the sufficiency and
receipt of all of which are hereby acknowledged, Defendants and Cumberland
intending to be legally bound hereby agree as follows:


I.
DEFINITIONS



“’356 Patent” has the meaning set forth in the Recitals.
“Acetadote® EDTA-Free NDA” has the meaning set forth in the Recitals.
“Acetadote® EDTA-Free Product” has the meaning set forth in the Recitals.
“Acetadote® EDTA Product” has the meaning set forth in the Recitals.
“Actions” has the meaning set forth in the Recitals.
“Affiliate(s)” shall mean, with respect to any entity, any corporation,
association, company, organization or other entity which directly or indirectly
controls, is controlled by or under common control with Paddock, Perrigo or
Cumberland, as the case may be. For purposes of this definition, “control” means
the ability, directly or indirectly, through ownership of securities, by
agreement, or by any other method, to direct more than fifty (50%) of the
outstanding equity votes of any entity, whether or not represented by
securities, or to otherwise control the management decisions of any entity.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“ANDA” shall mean Abbreviated New Drug Application as defined in 21 C.F.R. §
355(j) et seq., as amended from time to time
[***].
[***].

2



--------------------------------------------------------------------------------




“Bundled Sale” shall mean, as defined in 42 C.F.R. § 447.502, an arrangement
regardless of physical packaging under which the rebate, discount, or other
price concession is conditioned upon the purchase of the same drug, drugs of
different types (that is, at the nine-digit National Drug Code (“NDC”) level) or
another product or some other performance requirement (for example, the
achievement of market share, inclusion or tier placement on a formulary), or
where the resulting discounts or other price concessions are greater than those
that would have been available had the bundled drugs been purchased separately
or outside the bundled arrangement.
“cGMPs” shall mean Current Good Manufacturing Practices as defined in 21 C.F.R.
§ 210 et seq., as amended time to time.
“Commencement Date” shall mean:
(a)    [***].
(b)    [***].
“Commercially Reasonable Efforts” shall mean that degree of effort, expertise
and resources which a person of ordinary skill, ability and experience in the
matters addressed herein would typically utilize and otherwise apply with
respect to fulfilling the obligations assumed hereunder.
“Cumberland” has the meaning set forth in the introductory paragraph hereof.
“Defendant” and “Defendants” have the meaning set forth in the introductory
paragraph hereof.
“Effective Date” has the meaning set forth in the introductory paragraph hereof.
“FDA” shall mean the Food and Drug Administration of the United States of
America.
“FFDCA” shall mean the Federal Food, Drug and Cosmetic Act, as amended, 21
U.S.C. §301 et seq., and any related federal and/or state law or regulation in
the Territory pertaining to the safety, effectiveness, adulteration,
misbranding, mishandling, packaging, labeling or storage of pharmaceutical
ingredients, finished pharmaceutical products, and/or medical devices that may
be applicable to the Products during the Term.
“Follow-On Product” has the meaning set forth in Section 2.5.
[***].
[***].
“Intellectual Property” shall mean all intellectual property owned or licensed
to a party including, without limitation, provisional patent applications,
utility patent applications, patents, and reissues, reexaminations, extensions
and substitutions thereof, trade secrets, know-how, copyrights, trade names,
trademarks, and trade dress.

3



--------------------------------------------------------------------------------




“Law” shall mean any local, state or federal rule, regulation, statute or law.
“Licensed Patents” shall mean the ‘356 Patent, and all continuations,
divisionals and extensions thereof, and all reexaminations and reissues thereof.
“Losses” shall mean any liabilities, damages, costs or expenses, including
reasonable attorneys’ fees, incurred by either Party which arise from any claim,
lawsuit or other action by a Third Party.
“Manufacturing Cost” with respect to a Product shall mean the aggregate cost to
manufacture, label and package the Product, calculated as follows:
(a)    [***].
(b)    [***].
All costs included in Manufacturing Costs shall be shall be determined in
accordance with United States generally accepted accounting principles (“GAAP”),
as consistently applied by Cumberland in accordance with its past practice and
in the ordinary course of its business.
“NDA” means a New Drug Application (as more fully described in 21 C.F.R. 314.50
et seq. or its successor regulation) and all amendments and supplements thereto
submitted to the FDA.
“Net Sales” shall mean the gross amounts invoiced from the sale of Products and
Perrigo ANDA Products by Perrigo and its Affiliates to independent Third Parties
in an arms-length transaction, in each case after subtracting the following to
the extent specifically and solely allocated to the Product or the Perrigo ANDA
Product, as the case may be, and actually taken, paid, accrued, allowed,
included or allocated in the gross sales prices with respect to such sales (and
consistently applied as set forth below) (the “Deductions”):


(a)    [***].


(b)    [***].


(c)    [***].
 
Notwithstanding the foregoing, Net Sales shall be determined in accordance with
GAAP in the Territory, consistently applied by Perrigo in accordance with its
past practice and in the ordinary course of its business and on a basis
consistent with Perrigo’s annual audited financial statements. All such
discounts, allowances, credits, rebates, and other deductions shall be fairly
and equitably allocated to the Products or Perrigo ANDA Product, as the case may
be, and other generic products of Perrigo and its Affiliates such that the
Products or Perrigo ANDA Product, as the case may be, does not bear a
disproportionate portion of such deductions. In no event shall the Profit Share
payable to Cumberland be taken as a deduction from Net Sales.


“Paddock” has the meaning set forth in the introductory paragraph hereof.

4



--------------------------------------------------------------------------------




“Paddock ANDA” has the meaning set forth in the Recitals.
“Parties” shall have the meaning set forth in the introductory paragraph hereof.
“Perrigo” has the meaning set forth in the introductory paragraph hereof.
“Perrigo ANDA” has the meaning set forth in the Recitals.
“Perrigo ANDA Product” means an N-acetylcysteine product in an amount of
6gm/30ml (200mg/ml) and in an intravenous injectable dosage form sold pursuant
to the Perrigo ANDA.
“Perrigo Fiscal Quarter” shall mean those consecutive periods for which Perrigo
is obligated to submit SEC Form 10-Q filings, which generally approximate three
(3) calendar month periods beginning on or about January 1, April 1, July 1, and
October 1, respectively.
“Product” or “Products” shall mean (a) Cumberland’s Acetadote® [***] For
avoidance of doubt, the Products shall not include any product containing (i)
any active pharmaceutical ingredient other than N-acetylcysteine in an amount of
6gm/30ml (200mg/ml) and in an intravenous injectable dosage form, or (ii) any
pharmaceutical product marketed under the mark Acetadote® or any similar marks.
“Profit Share” shall have the meaning set forth in Section 4.2.
“Settlement Agreement” has the meaning set forth in the Recitals.
“Significant Market Change” shall mean an increase or decrease in the number of
companies marketing an n-acetylcysteine product in an amount of 6gm/30ml
(200mg/ml) and in an intravenous injectable dosage form as compared to the
number of companies in the immediately preceding quarter, provided that such
increase or decrease results in a material change to level of Perrigo’s sales of
the Product (based on sales of units of Product). Such change can be caused by
either: (a) new FDA approvals and launches of Generic Acetadote® Products; (b) a
decision by a party distributing a Generic Acetadote® product to cease marketing
such Product; or (c) an inability by a party distributing a Generic Acetadote®
product to supply such Product.
“Specifications” shall mean all Product, regulatory, manufacturing, quality
control, and quality assurance procedures, processes, practices, standards,
instructions and specifications comprising Cumberland’s FFDCA approval
applicable to the manufacture and packaging of Products, and such other FDA
and/or other regulatory requirements as may be applicable.
“Supply Price” shall mean, with respect to a Product [***].
“Term” has the meaning set forth in Section 8.1.

5



--------------------------------------------------------------------------------




“Territory” shall mean [***].
“Third Party” shall mean any person, entity or other organization (other than
the Parties and their respective Affiliates).
Any other capitalized terms used but not defined in this Article I shall have
the meanings assigned to such terms in the body of this Agreement.
II.SCOPE OF AGREEMENT

2.1
Authorized Generic Appointment. Subject to the terms and conditions of this
Agreement and effective as of the applicable Commencement Date, Cumberland
hereby appoints Perrigo, and Perrigo hereby accepts its appointment, as
Cumberland’s [***] authorized generic distributor of each of the Products in the
Territory during the Term. Such appointment grants to Perrigo the [***] right
and license, under the Licensed Patents, to market, sell, promote and distribute
each of the Products in the Territory after the applicable Commencement Date for
such Product during the Term. Perrigo may not sublicense, assign, transfer or
delegate any of the foregoing appointment or rights, other than to Paddock and
its other Affiliates, but only for so long as such Affiliates remain Affiliates
of Perrigo. The foregoing does not grant to Perrigo any right to manufacture or
have manufactured any Product, or to market, sell, promote or distribute any
Product in a combined form with any other pharmaceutical product. For avoidance
of doubt, the foregoing shall not be construed to prohibit or limit in any
manner Cumberland’s right to (a) market, sell, promote or distribute any Product
in the Territory, or Cumberland’s Acetadote® EDTA-Free Product in the Territory,
or (b) grant to any Third Party the right to do any of the same. Pursuant to the
terms and conditions of this Agreement, commencing on the Commencement Date, and
except as otherwise permitted pursuant to this Agreement, Perrigo shall acquire
exclusively from Cumberland such total quantities of Products as Perrigo may
require to market, sell, promote and/or distribute the Products in the
Territory.



2.2
Restrictions. Perrigo and its Affiliates shall not market, sell, promote or
distribute the Products (a) prior to the Commencement Date, (b) outside the
Territory, (c) to any purchaser or distributee that Perrigo or its Affiliates
knows, or reasonably should know, intends to utilize, resell or redistribute the
Products outside the Territory, or (d) for any use, within or outside of the
Territory, that is not a use for which Cumberland has received approval from the
FDA. In the event that Perrigo or any of its Affiliates becomes aware of, or
Cumberland notifies Perrigo that, a Third Party is utilizing, reselling or
redistributing any Products sold or distributed by or on behalf of Perrigo
hereunder in violation of this Section 2.2, Perrigo and its Affiliates shall
immediately cease all sale and distribution of the Products to such Third Party
and Perrigo and its Affiliates shall use its Commercially Reasonable Efforts to
cause such Third Party to cease such violation. Without limiting the foregoing,
Perrigo shall be responsible for compliance with the terms and conditions of
this Agreement by all of its Affiliates and its


6



--------------------------------------------------------------------------------




and their respective distributors, sales agents, resellers and other Third
Parties used to market, promote, distribute and sell the Products.


2.3
Pricing; Bundled Sales. Perrigo will have the right in its sole discretion to
establish the price at which the Products will be sold to Third Parties. Neither
Perrigo nor any of its Affiliates shall sell, distribute or dispose of any
Product in any manner that would constitute a Bundled Sale.



2.4
Supply Exceptions. Notwithstanding anything to the contrary in this Agreement,
Cumberland shall not be obligated to supply Products to Perrigo and Perrigo and
its Affiliates shall not be permitted to sell Products during any time period in
which there is in effect an injunction or similar court order prohibiting the
manufacture, marketing, distribution, sale or use of the Products or
Cumberland’s Acetadote® product in the Territory.



2.5
Follow-On Products. If Cumberland obtains approval from the FDA to market and
sell a product containing N-acetylcysteine for prevention or mitigation of
hepatic injury due to acetaminophen that differs from the Products in
pharmaceutical form and/or strength (a “Follow-On Product”), Perrigo shall have
the right to request that Cumberland enter into good faith negotiations
regarding an arrangement in which Perrigo would be granted the right to sell an
authorized generic version of such Follow-On Product following any patent
expiration or expiration of FDA exclusivity. Perrigo may request such right to
negotiations by providing Cumberland with a written request no later than thirty
(30) days after the FDA’s approval of the Follow-On Product. If Perrigo provides
Cumberland with such written request within such thirty (30) day period,
Cumberland agrees to engage in such good faith, non-exclusive negotiations with
Perrigo for a period of sixty (60) days from its receipt of such written
request. For avoidance of doubt, neither Perrigo nor Cumberland shall be
obligated to enter into any arrangement with respect to an authorized generic
version of a Follow-On Product.




7



--------------------------------------------------------------------------------




2.6
No Implied Rights. Except for the rights expressly granted to Perrigo pursuant
to this Agreement, Cumberland does not grant to Perrigo or Paddock, whether by
implication, estoppel or otherwise, any rights or interests in or to the
Products or any Intellectual Property therein or relating thereto, or any right
to reference any NDA owned or controlled by Cumberland or its Affiliates.
Nothing in the Agreement shall be deemed to (a) constitute any agreement,
acquiescence or admission on the part of Cumberland as to the propriety of the
Perrigo ANDA or Paddock ANDA or (b) prohibit Cumberland from challenging such
application in any proceeding brought before the FDA or any court or other
governmental or regulatory body.

III.    FORECASTS AND SUPPLY
3.1
Obligation to Supply. Subject to the terms and conditions of this Agreement,
Cumberland shall use its Commercially Reasonable Efforts to maintain quantities
of the Products that are sufficient for Perrigo to commence the introduction and
sale of the Products in the Territory after the occurrence of the applicable
Commencement Date. The Products supplied to Perrigo shall have a different
National Drug Code than Cumberland’s Acetadote® products, which National Drug
Code shall be obtained by Perrigo at its sole expense.

3.2
Forecasts. Within thirty (30) days following the Commencement Date, Perrigo
shall prepare and deliver to Cumberland a forecast of estimated quarterly
Product orders, based on a reasonable, good faith estimate of actual demand, for
each of the Perrigo Fiscal Quarters remaining in the Perrigo fiscal year in
which the Commencement Date occurs. Thereafter, thirty (30) days before the
first day of each Perrigo Fiscal Quarter, Perrigo will provide Cumberland
rolling quarterly forecasts, each forecast covering a one (1) year period. The
first Perrigo Fiscal Quarter of each forecast will be considered firm and
Cumberland shall not be obligated to provide more than the forecasted amount
during the applicable Perrigo Fiscal Quarter. The forecast for the first Perrigo
Fiscal Quarter covered by the forecast may not increase by more than [***] from
the most recent previous forecast for that Perrigo Fiscal Quarter. Perrigo shall
not be bound to the previous obligation for any Perrigo Fiscal Quarter in which
there has been a Significant Market Change, provided that Cumberland shall not
be required in any case to fulfill any quantity of Product ordered pursuant to
Perrigo’s Product order that exceeds more than [***] of the amount of Products
included in the then applicable first Perrigo Fiscal Quarter of the current
forecast.

3.3
Product Orders. All Product orders shall be in writing and shall be consistent
with the amounts forecast pursuant to Section 3.2, in batch size (or multiples
thereof) quantities, shall be based on a reasonable, good faith estimate of
actual demand, and shall be submitted at least ninety (90) days in advance of
requested delivery. The delivery date specified in a Product order shall not be
less than ninety (90) days after the date on which the Product order is received
by Cumberland. Within ten (10) days after receipt of a Product order from
Perrigo, Cumberland shall notify Perrigo in writing of its acceptance of the
Product order and requested delivery date (subject to availability of sufficient


8



--------------------------------------------------------------------------------




labeling and packaging materials) or rejection of the Product order for failure
to comply with the requirements of this Agreement. Except as may be agreed by
Cumberland, Cumberland shall not be required in any case to fulfill any quantity
of Product ordered pursuant to Perrigo’s Product order that exceeds more than
[***] of the amount of Products included in the then applicable first Perrigo
Fiscal Quarter of the current forecast. Each acquisition by Perrigo of Products
shall be governed only by the terms of this Agreement and none of the terms or
conditions in Perrigo’s forms (whether contained in a Product order, invoice,
acknowledgement or other) shall be applicable.
3.4
Product Specifications. Cumberland will manufacture, package, label, store, and
ship the Products in accordance with Perrigo’s reasonable directions, but in all
cases subject to the Specifications set forth in the applicable NDA for such
Products, as any such NDA may be amended from time to time. The Parties shall
work in good faith to agree upon the labeling and packaging for the Products. In
the event that Cumberland cannot reasonably manufacture any Product in
accordance with the Specifications, Cumberland shall promptly so advise Perrigo.

3.5
Product Returns. Returns by customers or others to Perrigo of Products shall be
the responsibility and obligation of Perrigo alone, except as set forth in
Section 6.2.

3.6
[***].



IV.    PAYMENTS AND REPORTS
4.1
Supply Price for Products. [***].

4.2
Profit Share. (a)     In consideration of the rights granted to Defendants
hereunder, Perrigo shall pay to Cumberland a percentage of aggregate Net Sales
of Products and Perrigo ANDA Products in the Territory (the “Profit Share”)
according to the following:

(i)    [***].
(ii)    [***].
(iii)    [***].
(b)    [***].
(c)    [***].
(d)    [***].
4.3
Records; Audit Rights.     Perrigo agrees to keep, and shall cause its
Affiliates to keep, accurate books of account and records in sufficient detail
to enable the Profit Share payable hereunder to be determined, and not more
frequently than once per year, duly authorized independent auditors selected by
Cumberland and acceptable to Perrigo, the acceptance of which shall not be
unreasonably withheld or delayed, shall have the right at all reasonable
business hours on reasonable advance notice to Perrigo, but subject to a non-use
and nondisclosure agreement reasonably acceptable to Perrigo, to perform an
inspection of such books of account and records. Such books of account and
records shall be kept available for at least three (3) years after the relevant
Product is sold. Profit Share found to be due as a result of Cumberland’s
examination of Perrigo’s books of


9



--------------------------------------------------------------------------------




accounts shall be paid immediately. If such underpayment exceeds five percent
(5%) of the total amount owed to Cumberland for the period then being audited,
Perrigo shall reimburse Cumberland for the reasonable fees and expenses of such
independent auditor performing the audit.
4.4
Method of Payment. All payments required to be made to Cumberland under this
Agreement shall be made in United States dollars by wire transfer to the account
of Cumberland Pharmaceuticals Inc., [***], Nashville, Tennessee or such other
account as may be specified by Cumberland in writing to Perrigo.

4.5
Late Payments. Any amount owing to Cumberland and not paid when due shall bear
interest at the U.S. Prime Rate as published by Citibank, NA that is applicable
to the date on which the payment was first due.

V.
SHIPPING; STORAGE

5.1
All shipments of Products from Cumberland to Perrigo will be shipped to
Perrigo’s designated United States facility, and will be in accordance with the
reasonable instructions for shipping and packing set forth in the relevant
Perrigo Product order. Delivery shall be made F.O.B., Cumberland’s shipping
dock. Each order will be shipped to a single destination. Title and risk of loss
or damage to the Products shall pass to Perrigo upon delivery to the designated
carrier at Cumberland’s shipping dock. Any and all transportation and insurance
costs for the Products shall be paid by Perrigo.

5.2
Perrigo shall store and distribute the Products in accordance with the
Specifications.

VI.    PRODUCTS TESTING/INSPECTION
6.1
Quality. Cumberland shall perform quality assurance testing with respect to the
Products supplied hereunder, including stability testing. Cumberland shall
provide the results thereof to Perrigo in the form of a Certificate of Analysis
(hereinafter “COA”). Cumberland shall also provide Perrigo with Material Safety
Data Sheets as required for the Products, and updates of same as necessary.
Perrigo will permit Cumberland’s personnel, upon reasonable notice, to visit at
reasonable intervals, and for reasonable durations during regular business
hours, any Perrigo facility used for the storage and distribution of the
Products and will allow such personnel to review and make copies of any relevant
records in connection therewith. The Parties shall utilize their best efforts to
enter into a Quality Agreement within sixty (60) days of the Effective Date.

6.2
Inspection. Perrigo shall have a period of fifteen (15) days from the later of
(a) the date of Perrigo’s receipt of the Products at the Perrigo facility
designated in the Product order, or (b) the date of Perrigo’s receipt of the
COA’s applicable to such Products, to inspect any shipment of Products to
determine whether such shipment conforms to the Specifications. If Perrigo
determines that the Products do not conform in all material respects to the
Specifications, it shall immediately notify Cumberland. Perrigo’s failure to
notify Cumberland within the stipulated period shall be deemed, for purposes of
this


10



--------------------------------------------------------------------------------




Agreement, as Perrigo’s acceptance of such shipment and shall constitute a
waiver of any claims Perrigo may have against Cumberland with respect to such
shipment subject, however, to Perrigo’s right to reject Products for latent
defects discovered by Perrigo after such stipulated period has expired, provided
that such notice is provided by Perrigo to Cumberland within five (5) business
days following the discovery of such latent defects. If Cumberland agrees that
the Products do not conform to the Specifications, Perrigo shall return the
non-conforming Products to Cumberland, at a location designated by Cumberland
and at Cumberland’s expense. Cumberland shall use Commercially Reasonable
Efforts to replace any non-conforming Products thereafter.
6.3
Disagreement Regarding Compliance. In the event Cumberland does not agree with
Perrigo’s determination that the Products fail to meet the Specifications, the
Parties shall, in good faith, attempt to resolve such dispute. In the event the
Parties cannot resolve said dispute among themselves they may submit the matter
to an independent Third Party testing laboratory agreeable to both Perrigo and
Cumberland for a binding opinion. The expenses of obtaining the advisory opinion
shall be borne by the Party against whom the dispute is decided by such
laboratory.

VII.
REGULATORY AND RECALLS

7.1
Cumberland Regulatory Responsibility. Cumberland shall remain responsible for
maintaining and fulfilling all regulatory requirements in the Territory with
respect to the Products that are imposed by Law upon Cumberland as the
manufacturer of the Products and the holder of the NDA in connection therewith.
Perrigo shall be responsible for obtaining, maintaining and fulfilling all
regulatory requirements in the Territory with respect to the Products that are
imposed by Law upon Perrigo in connection with Perrigo’s marketing, distribution
and sale of the Products. Each Party will, on a timely basis, provide the other
Party with all information that such Party has that the other Party does not
have that is reasonably necessary and relevant to either Party’s obligations in
fulfilling such requirements. Perrigo and Cumberland shall cooperate in the
reporting of adverse drug experience information and other post marketing
reports as are required to be filed with the FDA or its equivalent. Perrigo
shall submit to Cumberland all complaints, adverse drug experience reports and
other medical inquiries associated with the Products within forty-eight (48)
hours of Perrigo’s receipt of such reports. Cumberland will be responsible for
fulfilling any regulatory requirements with respect to such events, including
but not limited to the filing of all Form FD 2253’s, and will make any necessary
contact with the FDA regarding the subject matter of same. The Parties will
cooperate in good faith to develop a procedure for handling adverse drug
experience reports.

7.2
Perrigo Regulatory Responsibility. Perrigo shall be responsible for filing and
maintaining all documentation and other information as required by each and
every state and locality (hereinafter “State”) for the purpose of listing the
Products on each such State’s formulary or other similar authority, and for
obtaining such other approvals as may be necessary to market, promote, sell and
distribute the Products in the Territory.


11



--------------------------------------------------------------------------------




Cumberland shall provide Perrigo, at Perrigo’s expense, with such assistance as
reasonably necessary to obtain such listings. Perrigo will pay Medicaid and
other applicable rebates required by Law or contract with respect to the
Products sold by it. If for any reason Perrigo does not obtain the requisite
regulatory approvals and formulary listings and as a result is not able to
distribute and sell the Products in the Territory, Perrigo shall reimburse
Cumberland for all expenditures made or commitments given by Cumberland in
obtaining the production materials required to be procured to manufacture the
Products and the production and delivery of the Products pursuant to this
Agreement.
7.3
Recalls. In the event Perrigo or Cumberland shall be required or requested by
any governmental authority (or shall voluntarily decide) to recall any Products
because such Products may violate any Laws or for any other reason, the Parties
shall cooperate fully with one another in connection with any recall. To the
extent a recall is due to Cumberland’s gross negligence, willful misconduct or
material breach of this Agreement, Cumberland shall reimburse Perrigo for all of
the reasonable costs and expenses actually incurred by Perrigo in connection
with the recall including, but not limited to, costs of retrieving Products
already delivered to customers, costs and expenses Perrigo is required to pay
for notification, shipping and handling charges, and such other costs as may be
reasonably related to the recall. To the extent a recall is due to Perrigo’s
gross negligence, willful misconduct or material breach of this Agreement,
Perrigo shall remain responsible for the Supply Price for such recalled Products
and shall reimburse Cumberland for all the reasonable costs and expenses
described above in the immediately preceding sentence actually incurred by
Cumberland in connection with such recall, including without limitation
administration of the recall and such other actual costs as may be reasonably
related to the recall. To the extent a recall results from a cause other than
the gross negligence, willful misconduct or material breach of this Agreement of
or by Perrigo or Cumberland, the Parties shall share equally in the costs of the
recall. Prior to any reimbursements pursuant to this Section, the Party claiming
any reimbursement shall provide the other Party with reasonably acceptable
documentation of all reimbursable costs and expenses. Notwithstanding anything
herein to the contrary, neither Party will be liable to the other under this
Section 7.2 for consequential damages or lost profits of any kind.

7.4
Regulatory Action. In the event either Party receives notice of an inspection or
other notification by a governmental entity, including the FDA, directly
relating to the Products, promotional materials or other matters within the
scope of this Agreement, such Party shall notify the other Party as soon as
practicable, and provide to such other Party, within ten (10) days, copies of
all relevant documents as such other Party may reasonably request. Perrigo and
Cumberland agree to cooperate with each other during any inspection,
investigation or other inquiry by the FDA or any other governmental entity
relating to the Products, including providing information and/or documentation,
as requested by the FDA or other governmental entity.

7.5
Perrigo Marketing Activities. Notwithstanding anything to the contrary set forth
elsewhere herein, Perrigo shall have the right, without Cumberland’s prior
approval, to


12



--------------------------------------------------------------------------------




promote and publicize the Products in its customary fashion, and may publicize
such information about the Products as it usually and customarily provides for
its own products utilizing its usual and customary channels of communication,
and its standard forms, which may be revised from time to time, provided that
such promotion and publicizing of the Products conforms with all applicable Laws
and is consistent with the Specifications and NDA. Perrigo shall use its own
branding in connection with its marketing, promotion, sale and distribution of
the Products, and may not use the Cumberland name or any Cumberland trademark,
including without limitation Acetadote®, or any confusingly similar variation
thereof, in connection with such branding, the Products or otherwise without
Cumberland’s prior written consent.


7.6
No Alterations. Perrigo agrees not to repackage or otherwise alter the form of
the finished packaged Products delivered to Perrigo from Cumberland without the
prior written permission of Cumberland.


VIII.    TERM AND TERMINATION

8.1
Term. The term of this Agreement shall begin on the Effective Date and, unless
terminated earlier pursuant to Section 8.2, shall end on [***] (the “Term”).



8.2
Early Termination.



(a)         If either Party shall at any time fail to abide by or fail to
perform in any material respect in accordance with any of the terms and
conditions of this Agreement, the other Party shall have the right to terminate
this Agreement upon thirty (30) days’ written notice to the defaulting Party
specifying the default complained of, setting forth the underlying reasons for
its belief that a default has occurred and the remedy sought, provided that such
notice of termination shall not be effective if the defaulting Party has cured
such breach within such thirty (30) day period.


(b) If either Party (i) institutes or has instituted against it any insolvency,
receivership, bankruptcy or other proceedings for the settlement of that Party’s
debts, and such proceedings are not dismissed within sixty (60) days, (ii) makes
a general assignment for the benefit of creditors, or (iii) dissolves, the other
Party may terminate this Agreement upon written notice effective immediately.


(c) Cumberland may terminate this Agreement upon written notice effective
immediately in the event that Perrigo or any of its Affiliates challenges in any
lawsuit, action or other legal or administrative proceeding (including by the
filing of a Paragraph IV certification) in support of a generic N-acetylcysteine
product that references a product covered by any Cumberland NDA as the reference
listed drug, or challenges in any reexamination or similar proceeding, the
ownership, validity or enforceability of any of the Licensed Patents, or
otherwise breaches any provision of Article III of the Settlement Agreement,
provided that the foregoing shall not apply to Perrigo’s maintaining the
paragraph IV

13



--------------------------------------------------------------------------------




certification under Section 505(j)(2)(A)(vii)(IV) of the FFDCA (21 U.S.C. §
355(j)(2)(A)(vii)(IV)) that is contained in the Perrigo ANDA.

(d) Cumberland may terminate this Agreement on written notice effective
immediately if (i) except as permitted under Section 3.6, Perrigo or any of its
Affiliates makes, has made, uses, offers for sale, sells or imports in the
Territory, directly or indirectly, any Generic Acetadote® EDTA Product or
Generic Acetadote® EDTA-Free Product or assists or authorizes any Third Party to
do any of the foregoing, or (ii) Perrigo or any of its Affiliates files with the
FDA an ANDA that references Cumberland’s Acetadote® product.


(e) Notwithstanding anything else contained herein, if Perrigo fails to pay when
due any amount owing to Cumberland hereunder and fails to cure such default
within thirty (30) days of notice thereof, then Cumberland shall have the right
to terminate this Agreement by written notice effective immediately.


(f) Cumberland may terminate this Agreement upon ninety (90) days’ written
notice if it has decided to cease all of its commercialization activities
relating to the production of N-acetylcysteine-based pharmaceutical products.


(g) Cumberland may terminate this Agreement upon thirty (30) days’ written
notice if, after the Commencement Date, Perrigo either (i) has discontinued sale
of the Products or (ii) has not acquired any Product from Cumberland in two (2)
consecutive calendar quarters provided that Perrigo’s failure to acquire Product
is not due to Cumberland’s inability to supply the Product or a Significant
Market Change.


(h) This Agreement shall be automatically and immediately terminated if the
Settlement Agreement is terminated pursuant to Section 5.2 thereof.


(i) In the event that all of the asserted claims of the Licensed Patents are
held invalid or unenforceable by the United States Court of Appeals for the
Federal Circuit (or a United States District Court if such decision is not
appealed), either Party may terminate this Agreement as of the date of the
decision. For purposes of this Section 8.2(i), “asserted claims of the Licensed
Patents” means all claims of the Licensed Patents asserted against Defendants or
their Affiliates or any Third Party in any current or future litigations.

8.3
Effect of Termination. If this Agreement expires or is terminated for any
reason:

 
(a)
all rights and licenses granted to Perrigo hereunder automatically and
immediately shall terminate;

(b)
Perrigo shall pay, within thirty (30) days of such expiration or termination,
all payments due to Cumberland as of the effective date of such expiration or
termination, if any;


14



--------------------------------------------------------------------------------




(c)
subject to Section 8.4, unless this Agreement has been terminated pursuant to
Sections 8.2(a), 8.2(c) or 8.2(d), Perrigo shall have the right to sell the
Products remaining in its inventory for a period of ninety (90) days following
such expiration or termination, subject to the terms and conditions of this
Agreement (including the obligation to pay Profit Share in respect of such
Products);

(d)
any and all obligations under Articles IX and X shall survive;

(e)
any liabilities or obligations accrued as of the date of expiration or
termination shall survive; and


(f)
in the event of termination based upon Sections 8.2(f) or (i), Perrigo may
thereafter market Perrigo ANDA Product free from any further obligation to
Cumberland under this Agreement, provided that, other than with respect to the
Licensed Patents as necessary to market the Perrigo ANDA Product, this Section
8.3(f) does not and shall not be construed to grant any license, covenant not to
sue or other right to Perrigo under any of Cumberland’s or its Affiliates’
patents (including the Licensed Patents), any other intellectual property rights
or any regulatory rights or exclusivities.



8.4
Product Sell-Off. Following the expiration of the ninety (90) day period
immediately following the effective date of expiration or termination of this
Agreement, notwithstanding Section 8.3(c), Perrigo shall no longer be permitted
to sell the Products, and Perrigo promptly shall destroy any Products remaining
in its inventory at such time. Promptly thereafter, an officer of Perrigo shall
certify in writing to Cumberland that Perrigo has fully complied with the
provisions of this Section 8.4.



IX.INDEMNIFICATION AND INSURANCE

9.1
Perrigo Indemnification Obligation. Perrigo agrees to indemnify, defend and hold
Cumberland harmless from and against any Losses resulting from or arising out of
(a) Perrigo’s storage, handling, marketing, promotion, distribution, sale and/or
delivery of the Products and Perrigo ANDA Products; (b) the breach by Perrigo of
its representations, warranties or obligations under this Agreement; or (c) the
gross negligence or willful misconduct of Perrigo, its employees or its agents
(collectively “Perrigo Activities”), except to the extent such Losses result
from or arise out of Cumberland Activities.



9.2
Cumberland Indemnification Obligation. Cumberland agrees to indemnify, defend
and hold Perrigo harmless from and against any Losses resulting from or arising
out of (a) Cumberland’s manufacturing of the Products to the extent such
manufacturing does not conform to the Specifications; (b) the breach by
Cumberland of its representations, warranties or obligations under this
Agreement; or (c) the gross negligence or willful misconduct of Cumberland, its
employees or its


15



--------------------------------------------------------------------------------




agents (collectively “Cumberland Activities”), except to the extent such Losses
result from or arise out of Perrigo Activities.


9.3
Indemnification Procedure.     A Party seeking indemnification (“Indemnified
Party”) under Section 9.1 or Section 9.2 shall notify, in writing, the other
Party (“Indemnifying Party”) within ten (10) days of the assertion of any claim
or discovery of any fact upon which the Indemnified Party intends to base a
claim for indemnification. An Indemnified Party’s failure to so notify the
Indemnifying Party shall not, however, relieve such Indemnifying Party from any
liability under this Agreement to the Indemnified Party with respect to such
claim except to the extent that such Indemnifying Party is actually denied,
during the period of delay in notice, the opportunity to remedy or otherwise
mitigate the event or activity(ies) giving rise to the claim for indemnification
and thereby suffers or otherwise incurs additional liquidated or other readily
quantifiable damages as a result of such failure. The Indemnifying Party, while
reserving the right to contest its obligations to indemnify hereunder, shall be
responsible for the defense of any claim, demand, lawsuit or other proceeding in
which the allegations, if proved, would trigger the Indemnifying Party’s
obligations under Section 9.1 or 9.2, (a) that solely seek monetary damages and
(b) as to which the Indemnifying Party expressly agrees in writing that, as
between the Indemnifying Party and the Indemnified Party, the Indemnifying Party
shall be solely obligated to satisfy and discharge the claim in full (the
matters described in (a) and (b), the “Litigation Conditions”). At its option,
the Indemnified Party may assume responsibility for such defense if the
Litigation Conditions are not satisfied, by written notice to the Indemnifying
Party. The Indemnified Party shall have the right at its own expense to
participate jointly with the Indemnifying Party in the defense of any such
claim, demand, lawsuit or other proceeding, but the Indemnifying Party shall
have the right, subject to the Litigation Conditions being satisfied, to settle,
try or otherwise dispose of or handle such claim, demand, lawsuit or other
proceeding on such terms as the Indemnifying Party shall deem appropriate,
subject to any reasonable objection of the Indemnified Party. Any settlement
agreed to by the Indemnifying Party over the objection of the Indemnified Party
may only provide a monetary relief and may not include any admission of
liability or injunctive relief or other action restricting the Indemnified
Party.



9.4
Insurance. During the Term, each Party shall maintain comprehensive general
liability insurance, including products liability coverage, with limits of not
less than two million dollars ($2,000,000) per occurrence and ten million
dollars ($10,000,000) in the aggregate. Each Party will provide to the other
Party, no later than thirty (30) days after the Effective Date, with evidence of
insurance reflecting the comprehensive general liability and products liability
programs it has in effect.




16



--------------------------------------------------------------------------------




X.
CONFIDENTIAL INFORMATION


10.1
Confidentiality Obligations. “Confidential Information” is any information
relating to the business or business plans of a Party, including know-how,
formulas, trade secrets, clinical or non-clinical data, processes,
specifications, suppliers and customers. Except as provided below, during the
Term and for five (5) years thereafter, neither Party shall release to any Third
Party any Confidential Information of the other Party or any information with
respect to the existence and terms of this Agreement without the prior written
consent of the other (other than to its employees, consultants, independent
contractors, agents, Affiliates, and actual or potential acquirers, provided
that such employees, consultants, independent contractors, agents, Affiliates,
and actual or potential acquirers are bound by terms and conditions of
confidentiality no less protective than the terms and conditions hereunder), and
neither Party shall use the Confidential Information of the other Party for any
purpose not contemplated by this Agreement. Neither Perrigo nor Cumberland shall
issue any press release or public announcement or disclosure with respect to the
Agreement without the prior consent of the other as to the form and content of
such release, except as such release or announcement may be required by Law or
by applicable stock exchange rules, but subject to Section 10.3.


10.2
Exceptions. The obligations of confidentiality and non-use of each Party under
this Article X shall not apply to information to the extent the receiving Party
can demonstrate that such information: (a) is or has become generally available
to the public, without any breach by the receiving Party of the provisions of
this Agreement or any other applicable agreement between the Parties; (b) was
rightfully in the possession of the receiving Party, without confidentiality
restrictions, prior to such Party’s receipt pursuant to this Agreement; (c) was
rightfully acquired by the receiving Party from a Third Party who was entitled
to disclose such information, without confidentiality or proprietary
restrictions; or (d) was independently developed by the receiving Party without
using or referring to the disclosing Party’s Confidential Information.



10.3
Required Disclosures. If either Party determines that a release of information
concerning this Agreement is required by applicable Law, legal process
(including without limitation any subpoena or discovery ordered by any court of
competent jurisdiction) or by stock exchange rules, it shall notify the other in
writing at least ten (10) days (or such shorter period where legally required)
before the time of the proposed release; it being understood and agreed that
each such Party that proposes to make any such release of information shall use
its Commercially Reasonable Efforts to ensure that any such release shall not
include more information regarding the existence or terms of this Agreement than
is required by Law, legal process or by stock exchange rule and shall seek the
highest level of confidentiality then available for such information proposed to
be released. Such notice shall include the exact text of the proposed release
and the time and manner of the release. At the other Party’s request, and before
the release, the Party desiring to release further information shall consult
with the other Party on the necessity for the disclosure and the text of the
proposed further disclosure. Perrigo and Cumberland recognize that in addition
to the other exceptions set forth herein, disclosure of this


17



--------------------------------------------------------------------------------




Agreement to IRS and other tax authorities may be required, and Perrigo and
Cumberland each waives the requirements of this subsection with respect to
disclosure to such entities.


XI.
REPRESENTATIONS AND WARRANTIES



11.1
Representations, Warranties and Covenants by Cumberland. Cumberland hereby
represents and warrants and covenants to Perrigo and Paddock, as of the
Effective Date, as follows:



(a) Cumberland is a corporation duly organized and validly existing under the
laws of the State of Tennessee;

(b)     Cumberland has the requisite corporate authority to execute and deliver
this agreement and to perform its obligations hereunder;


(c)     Any Products delivered by Cumberland to Perrigo shall, have been
manufactured, packaged, stored and shipped by Cumberland in all material
respects with CGMPs, Specifications, and any other applicable Laws, and shall
not be adulterated, misbranded or otherwise violative of the FFDCA or other
applicable Laws in any material respect; and


(d) Cumberland has and will maintain throughout the Term all permits, licenses,
registrations and other forms of governmental authorization and approval as
required by Law in order for Cumberland to execute and deliver this Agreement
and to perform its obligations hereunder in accordance with all applicable Laws.
11.2
Representation, Warranties and Covenants by Perrigo and Paddock. Each of Perrigo
and Paddock hereby represents and warrants and covenants to Cumberland, as of
the Effective Date, as follows:

(a) Perrigo is a corporation duly organized and in good standing under the laws
of Michigan, and Paddock is a limited liability company duly organized and in
good standing under the laws of Delaware;
(b) Perrigo and Paddock each have the requisite corporate authority to execute
and deliver this Agreement and to perform its obligations hereunder;
(c) Perrigo and Paddock each have and will maintain throughout the Term all
federal, state and local permits, licenses, registrations and other forms of
governmental authorization and approval as required by Law in order for it to
execute and deliver this Agreement and to perform its obligations hereunder; and
(d) Perrigo will perform its obligations hereunder in accordance with all
applicable Laws, and shall test, store, handle, market, promote, sell and
distribute the Products in accordance with all applicable Laws and the
Specifications.



18



--------------------------------------------------------------------------------




11.3
Disclaimer. Except as set forth in Section 11.1, CUMBERLAND MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR OTHERWISE, OF ANY KIND WITH
RESPECT TO THE PRODUCTS OR THE MANUFACTURE, SALE, DISTRIBUTION OR USE THEREOF,
AND CUMBERLAND HEREBY DISCLAIMS AND SHALL NOT BE RESPONSIBLE FOR ANY OR ALL
OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION WARRANTIES OR REPRESENTATIONS OF WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.



11.4
Limitation of Liability. UNLESS THE CONDUCT OF CUMBERLAND IS DETERMINED BY A
COURT OF COMPETENT JURISDICTION TO HAVE BEEN WILLFUL MISCONDUCT OR FRAUDULENT,
CUMBERLAND AND ITS AFFILIATES, EMPLOYEES, AGENTS, OFFICERS AND DIRECTORS SHALL
NOT BE LIABLE IN ANY WAY WHATSOEVER FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES SUFFERED BY PERRIGO, PADDOCK OR ANY OTHER PERSON, INCLUDING
WITHOUT LIMITATION LOST PROFITS OR BUSINESS REVENUE OR OTHER ECONOMIC LOSS OF
ANY KIND WHATSOEVER, WHETHER OR NOT SUCH DAMAGES ARE FORESEEABLE OR CUMBERLAND,
ITS AFFILIATES, EMPLOYEES, AGENTS, OFFICERS OR DIRECTORS HAVE BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL THE TOTAL COLLECTIVE
LIABILITY OF CUMBERLAND AND ITS AFFILIATES, EMPLOYEES, AGENTS, OFFICERS AND
DIRECTORS FOR A PARTICULAR CLAIM, REGARDLESS OF VALUE OR NATURE, EXCEED THE
AMOUNTS PAID UNDER THIS AGREEMENT FOR THE PORTION OF THE PRODUCTS THAT ARE THE
SUBJECT MATTER OF THAT PARTICULAR CLAIM. IN NO EVENT SHALL THE COLLECTIVE
LIABILITY OF CUMBERLAND AND ITS AFFILIATES, EMPLOYEES, AGENTS, OFFICERS AND
DIRECTORS FOR ALL CLAIMS IN CONNECTION WITH THIS AGREEMENT EXCEED THE TOTAL
AMOUNT PAID BY PERRIGO TO CUMBERLAND HEREUNDER. THE ABOVE LIMITATION SHALL NOT
APPLY TO THIRD PARTY PRODUCT LIABILITY INDEMNIFICATION CLAIMS.

XII.
NOTICES

12.1
Notices. Any notices or reports required or permitted under this Agreement shall
be in writing and shall be deemed to have been given for all purposes if mailed
by first class certified or registered mail or transmitted electronically be
facsimile with mailed confirmation copy to the following address of each Party:



For Perrigo:
Perrigo Company
 
515 Eastern Avenue
 
Allegan, MI 49010
 
Attn: General Counsel


19



--------------------------------------------------------------------------------








    
For Paddock:
Paddock Laboratories, LLC
 
c/o Perrigo Company
 
515 Eastern Avenue
 
Allegan, MI 49010
 
Attn: General Counsel

 


    
For Cumberland:
Cumberland Pharmaceuticals Inc.
 
2525 West End Ave., Suite 950,
 
Nashville, Tennessee 37023
 
Attn: Chief Executive Officer



or to such other addresses as shall have been subsequently furnished by written
notice to the other Parties.

XII.
GOVERNING LAW AND PARTIES BOUND


13.1
Governing Law. The validity and interpretation of this Agreement and the legal
relations of the Parties to it shall be governed exclusively by the internal
laws, and not the law of conflicts, of the State of Delaware. The Parties each
hereby submit to the non-exclusive jurisdictions of federal and state courts in
the State of Delaware for the purposes of any suit, action or other proceeding
relating to this Agreement. Each Party irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby in the federal or
state courts of the State of Delaware, and hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.



13.2
Assignment. This Agreement shall be binding upon and inure to the benefit of the
Parties and their successors and assigns. This Agreement and the rights granted
herein may not be assigned or transferred (whether by contract, operation of law
or otherwise) by Perrigo or Paddock without the prior written consent of
Cumberland, provided that each of Perrigo and Paddock may assign or transfer its
rights and obligations hereunder to any Affiliate or to a successor or assignee
of all or substantially all of its relevant prescription pharmaceutical business
or assets, without Cumberland’s prior consent, but only if such Affiliate,
successor or assignee is not at such time involved in a litigation or other
legal proceeding with Cumberland. Cumberland may assign or transfer its rights
and obligations hereunder to any Affiliate or to a successor or assignee of all
or substantially


20



--------------------------------------------------------------------------------




all of its relevant prescription pharmaceutical business or assets, without
Perrigo’s or Paddock’s prior consent. Notwithstanding anything to the contrary
contained herein, Cumberland shall be free to delegate any and all of its
obligations under this Agreement to an Affiliate or Third Party, including
without limitation to use any one or more contract manufacturers to produce and
package the Products (including without limitation any active pharmaceutical
ingredient and/or finished tablets).


XIV.
FORCE MAJEURE


14.1
If either Party is prevented from complying, either totally or in part, with any
of the terms or provisions set forth herein (other than for any payment
obligations hereunder), by reason of force majeure, including, by way of example
and not of limitation, fire, flood, explosion, storm, strike, lockout or other
labor dispute, riot, war, rebellion, accidents, acts of God, acts of
governmental agencies or instrumentalities (including, but not limited to, lack
of a sufficient governmentally mandated quota of the Products) or any other
cause or externally induced casualty beyond its reasonable control, whether
similar to the foregoing contingencies or not, said Party shall provide written
notice of same to the other Party. Said notice shall be provided within ten (10)
working days of the occurrence of such event and shall identify the requirements
of this Agreement or such of its obligations as may be affected and to the
extent so affected, said obligations shall be suspended during the period of
such disability. The Party prevented from performing hereunder shall use
Commercially Reasonable Efforts to remove such disability, and shall continue
performance whenever such causes are removed. The Party so affected shall give
to the other Party a good faith estimate of the continuing effect of the force
majeure condition and the duration of the affected Party’s nonperformance. If
the period of any previous actual nonperformance of Cumberland because of
Cumberland force majeure conditions plus the anticipated future period of
Cumberland nonperformance because of such conditions will exceed an aggregate of
one hundred eighty (180) days within any twenty-four (24) month period, Perrigo
may terminate this Agreement by notice to Cumberland. If the period of any
previous actual nonperformance of Perrigo because of Perrigo force majeure
conditions plus the anticipated future period of Perrigo nonperformance because
of such conditions will exceed an aggregate of one hundred eighty (180) days
within any twenty-four (24) month period, Cumberland may terminate this
Agreement by notice to Perrigo. The provisions of Sections 8.3 and 8.4 and
Article XXI shall apply in the event of any such termination. When such
circumstances as those contemplated herein arise, the Parties shall discuss in
good faith, what, if any, modification of the terms set forth herein may be
required in order to arrive at an equitable solution.



XV.    AMENDMENTS
15.1
No amendment, modification or supplement of any provisions of this Agreement
shall be valid or effective unless made in writing and signed by a duly
authorized officer of each Party.




21



--------------------------------------------------------------------------------




XVI.    INDEPENDENT CONTRACTORS

16.1
This Agreement shall not constitute or give rise to any employer-employee,
agency, partnership or joint venture relationship among or between the Parties,
and each Party’s performance hereunder is that of a separate, independent
entity.



XVII.
NO IMPLIED RIGHTS


17.1
Nothing in this Agreement shall be deemed or implied to be the grant by one
Party to the other of any right, title or interest in the Products, Intellectual
Property or any other proprietary right of the other, except as is expressly
provided for herein.



XVIII.
SEVERABILITY


18.1
To the extent any provision or term set forth herein is or becomes unenforceable
by operation of Law, such unenforceability shall not affect the remaining
provisions of this Agreement. The Parties agree to renegotiate in good faith any
provision or term held to unenforceable and to be bound by the mutually agreed
substitute provision.



XIX.
MODIFICATION BY OPERATION OF LAW


19.1
If any of the terms or provisions of this Agreement are in or come into conflict
with any applicable Law within the Territory then such term or provision shall
be deemed inoperative to the extent it may conflict therewith and shall be
deemed to be modified to conform with such Law unless such modification would
render the affected provision inconsistent with or contrary to the intent of the
Parties. However, in the event the terms and conditions of this Agreement are
materially altered as a result of this subsection, the Parties shall in good
faith attempt to renegotiate said terms and conditions to resolve any disputes
related thereto.



XX.    DESCRIPTIVE HEADINGS
20.1
The captions and descriptive headings of this Agreement are for convenience
only, and shall be of no force or effect in construing or interpreting any of
the provisions of this Agreement.



XXI.    SURVIVAL
21.1
The provisions of Sections 3.5, 8.3, 8.4, 11.3 and 11.4, and Articles IV, VII,
IX, X, XII, XIII, and XV through XXVI shall survive any expiration or
termination of this Agreement.



XXII.    ENTIRE AGREEMENT

22



--------------------------------------------------------------------------------




22.1
This Agreement, including the Exhibits attached hereto, together with the
Settlement Agreement, contains the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior drafts or
understandings.



XXIII.    WAIVER
23.1
A waiver by any Party of any of the terms and conditions of this Agreement in
any instance shall not be deemed or construed to be a waiver of such term or
condition for the future, or of any subsequent breach hereof. All rights,
remedies, undertakings, obligations and agreements contained in this Agreement
shall be cumulative and none of them shall be in limitation of any other remedy,
right, undertaking, obligation or agreement of any Party.



XXIV.    SINGULAR AND PLURAL
24.1
The singular form of any noun or pronoun shall include the plural when the
context in which such a word is used is such that it is apparent the singular is
intended to include the plural or vice versa. Neutral pronouns and any
variations thereof shall be deemed to include the feminine and masculine and all
terms used in the singular shall be deemed to include the plural, and vice
versa, as the context may require. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The word “any” shall mean “any and all” unless otherwise clearly
indicated by context. “$” as used in this Agreement means the lawful currency of
the United States of America. Where a Party’s consent is required hereunder,
except as otherwise specified herein, such Party’s consent may be granted or
withheld in such Party’s sole discretion. Derivative forms of any capitalized
term defined herein shall have meanings correlative to the meaning specified
herein.

24.2
Unless the context requires otherwise: (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (ii) any
reference to any laws herein shall be construed as referring to such laws as
from time to time enacted, repealed or amended, (iii) any reference herein to
any Person shall be construed to include the Person’s successors and permitted
assigns, (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (v) all references herein to Articles,
Sections, Appendices or Exhibits, unless otherwise specifically provided, shall
be construed to refer to Articles, Sections, Appendices or Exhibits of this
Agreement.




23



--------------------------------------------------------------------------------




XXV.    COUNTERPARTS
25.1
This Agreement may be executed in any number of signature page counterparts
transmitted via facsimile, any one of which need not contain the signature of
more than one Party but all such counterparts taken together shall constitute
one and the same Agreement.


XXVI.    DOCUMENT PREPARATION
26.1
Each Party has had the opportunity to consult with counsel in connection with
the review, drafting and negotiation of this Agreement. Accordingly, any rule of
construction that any ambiguity in this Agreement shall be construed against the
drafting Party shall not apply.





SIGNATURES FOLLOW ON NEXT PAGE

24



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
duplicate by their duly authorized representatives in the places provided below.


Perrigo Company
 
Cumberland Pharmaceuticals Inc.
By
/s/ Andrew Solomon
 
By
/s/ A.J Kazimi
Title
Assistant Secretary
 
Title
Chief Executive Officer
Date
November 10, 2012
 
Date
November 12, 2012





Paddock Laboratories, LLC
By
/s/ Andrew Solomon
Title
Assistant Secretary
Date
November 10, 2012

            
















 



25

